DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a display device comprising: a first substrate, a source electrode of a thin film transistor provided on the first substrate, an organic insulating film provided on the source electrode, a common electrode provided on the organic insulating film, a pixel electrode opposed to the common electrode, and an inorganic insulating film provided between the common electrode and the pixel electrode, wherein the organic insulating film covers an end of the source electrode, the pixel electrode is in contact with the source electrode at a contact portion that is a non-formed region of the organic insulating film, the common electrode has an opening corresponding to the contact portion, the organic insulating film and the inorganic insulating film around the contact portion have an inclined portion that is in contact with each other and is inclined with respect to the first substrate, and the inclined portion has a first angle and a second angle different from the first angle.
Regarding claims 2-8, claims 2-8 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 9, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 9, and specifically comprising the limitation wherein a display device comprising: a first substrate, a source electrode of a thin film transistor provided on the first substrate, an organic insulating film provided on the source electrode, a pixel electrode in contact with the source electrode, a common electrode opposed to the pixel electrode, and an inorganic insulating film provided between the common electrode and the pixel electrode, wherein the pixel electrode is directly connected to the source electrode through a contact portion that is a non-formed region of the organic insulating film, the common electrode has an opening corresponding to the contact portion, the organic insulating film around the contact portion has an inclined portion that is inclined with respect to the first substrate, and the inclined portion has a first angle and a second angle different from the first angle.
Regarding claims 10-16, claims 10-16 are allowable for the reasons given in claim 9 because of their dependency status from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Prior Art Cited

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 20070298538 to Tanabe, US 20060238676 to Yang, US 6307611 to Kim teach display devices with electrical contacts but fail to teach the requirements of independent claims 1 and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879